Exhibit 10.41†

***TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT TO EXHIBITIONS RIGHTS AGREEMENT (EUROPE) AND PREMIER

EXHIBITIONS/LIVE NATION AGREEMENT

THIS AMENDMENT TO EXHIBITIONS RIGHTS AGREEMENT (EUROPE) AND PREMIER
EXHIBITIONS/LIVE NATION AGREEMENT (this “Amendment”), is dated on this April 1,
2009, by and among S2BN Entertainment Corporation, f/k/a Soon To Be Named
Corporation, a Delaware corporation having its principal place of business at
1688 Meridian Avenue, Suite 1000, Miami, Florida 33139 (“S2BN”), Premier
Exhibitions, Inc., a Florida corporation having its principal place of business
at 3340 Peachtree Rd NE, Suite 2250, Atlanta, Georgia 30326 (“Premier”), and JAM
Exhibitions, LLC, a Delaware limited liability company having its principal
place of business at 207 West Goethe, Chicago, Illinois 60610 (“JAM”).

WHEREAS, S2BN has acquired the right to co-present with Premier the exhibit
known as “Bodies Revealed” or “Bodies…The Exhibition” (“Exhibitions”) in thirty
six (36) cities throughout the world pursuant to the sale and assignment of
certain assets of Live Nation, Inc. (“Live Nation”) to Events Acquisition
Corporation, a Delaware corporation (whose name was subsequently changed to
S2BN), effective September 22, 2008, including Live Nation’s interest in that
certain Premier Exhibitions/Live Nation Agreement dated November 28, 2007 (the
“Bodies Agreement”), as amended by a First Amendment dated as of November 29,
2008 (the “First Amendment”), which sale of assets and assignment (collectively,
the “Asset Sale and Assignment”) was consented to by Premier pursuant to a
consent letter by and among Premier, JAM, Live Nation and Events Acquisition
Corporation dated November 28, 2008;

WHEREAS, the Asset Sale and Assignment also included that certain Exhibitions
Rights Agreement (Europe), dated as of August 30, 2007, between Premier and CPI
Entertainment Rights Inc. (“CPI”) (the “Europe Agreement”), pursuant to which
S2BN, as successor in interest to both CPI and Live Nation, has also acquired
certain rights to produce, promote and generally exploit the Exhibitions in two
(2) cities in Europe and which, for the avoidance of doubt, such Europe
Agreement, along with any agreements between the parties hereof (or their
affiliates) with respect to the Bodies exhibition in New York shall be deemed to
be part of the Asset Sale and Assignment which was consented to by Premier
pursuant to a consent letter by and among Premier, JAM, Live Nation and Events
Acquisition Corporation dated November 28, 2008;

WHEREAS, JAM and S2BN (as assignee of Live Nation) are parties to that certain
Amended and Restated Co-Promotion Agreement dated as of April 13, 2005
(“Co-Promotion Agreement”) by which Live Nation engaged JAM as its exclusive
co-promoter to manage, supervise and oversee the production and operation of any
Exhibitions produced by Premier and S2BN; and

WHEREAS, the parties hereto desire to amend the Europe Agreement and Bodies
Agreement (as previously amended by the First Amendment), and to settle certain
disputes between the parties, as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Amendment, the parties hereto agree as follows (capitalized
terms not expressly defined herein shall have the meanings set forth in the
Bodies Agreement):



--------------------------------------------------------------------------------

1. Modifications to Bodies Agreement. The Bodies Agreement (as previously
amended by the First Amendment) is hereby further amended to reflect that the
consideration payable by S2BN for the eight (8) Exhibitions under the Second
Option License (as defined in Section 6 of the Bodies Agreement) is hereby
reduced to a non-refundable and non-recoupable guaranteed payment of Three
Million ($3,000,000) Dollars (rather than the $4,000,000 previously provided for
under the Bodies Agreement as previously amended by the First Amendment).

2. Substitution of Markets and Amendment to Europe Agreement. The Europe
Agreement is hereby amended, as follows (all Section numbers under this
Paragraph 2 are references to the Europe Agreement):

(a) Instead of the two (2) Exhibitions originally contemplated under the Europe
Agreement to be presented in France or elsewhere in Europe, S2BN shall instead
be entitled to co-present with Premier a single Exhibition in Chicago or another
city in the United States (the “U.S. City”), provided that S2BN or JAM shall (on
behalf of both of them) notify Premier in writing no later than May 1, 2009 if
the city is not to be Chicago, and such notice shall specify the alternative
U.S. City.

(b) Accordingly, Section 3.2 (regarding the selection of markets in Europe) and
the definitions for “Exhibitions,” “Venues” and “Tour” in the Europe Agreement
are hereby deleted in their entirety. All references in the Europe Agreement to
the two (2) Exhibitions are deemed amended to reflect that the $2 Million
License Fee paid pursuant to Section 4.1 was in consideration of the right to
present a single Exhibition in the U.S. City. In the event that S2BN fails to
open the U.S. City Exhibition to the public within one (1) year from the date
hereof, then its right to present such Exhibition shall be forfeited.

(c) Premier shall be entitled to retain the License Fee, receipt of which is
hereby acknowledged.

(d) Sections 2.1 and 2.2 are deemed amended to reflect that the Term will be for
the length of U.S. Exhibition. Subject to mutual approval of the parties as
provided under Section 2.2 of the Europe Agreement, the parties anticipate that
the run of the Exhibition will extend beyond 6 months and may be “open-ended”.
Section 2.3 (regarding “Shared Specimen Costs”) is hereby deleted in its
entirety.

(e) The Shared Costs for the U.S. Exhibition shall be deemed amended to reflect
the definition and treatment of Shared Costs under the Bodies Agreement, and the
parties’ respective responsibilities for the U.S. Exhibition shall be as
provided under the Bodies Agreement. While the two agreements are similar in
this regard, in the event of any inconsistency between the Europe Agreement and
the Bodies Agreement (solely with respect to these matters), the Bodies
Agreement shall govern.

(f) Sections 7.1, 7.2 and 7.3 (regarding the distribution of Net Exhibition
Profit, and Withholding Taxes) and the “Net Exhibition Profit” definition are
hereby deleted in their entirety. The parties agree that Revenues shall be
distributed as follows for the U.S. City Exhibition:

 

  (i) First, recoupment of local Exhibition expenses already incurred and
already paid by the parties in accordance with the Costs Memorandum and Sections
10, 11 and 14 of the Bodies Agreement (which expenses shall not include the
non-refundable, non-recoupable $2 Million License Fee payment);

 

2



--------------------------------------------------------------------------------

  (ii) Premier is then reimbursed for its actual costs for the Specimens
utilized in the Exhibition;

 

  (iii) The next $1,400,000 of Revenues shall be allocated ***% to S2BN and ***%
to Premier; and

 

  (iv) Remaining Revenues shall be allocated ***% to Premier and ***% to S2BN.

(g) S2BN shall retain a right to present two (2) Exhibitions in Europe, provided
that it shall pay an additional $500,000 non-refundable License Fee (upon
opening) for each Exhibition. Premier shall have the same approval rights that
it has under the Bodies Agreement with respect to such markets in Europe. The
parties agree that each such Exhibition in France shall be settled separately
(i.e., not “cross-collateralized”), and Revenues shall be distributed as follows
for each such Exhibition in France (as under the Bodies Agreement):

 

  (i) First, recoupment of local Exhibition expenses already incurred and
already paid by the parties in accordance with the Costs Memorandum and Sections
10, 11 and 14 of the Bodies Agreement (which expenses shall not include the
non-refundable $500,000 License Fee);

 

  (ii) The next $700,000 of Revenues shall be allocated ***% to S2BN and ***% to
Premier; and

 

  (iii) Remaining Revenues shall be allocated ***% to Premier and ***% to S2BN.

 

  (iv) As under the Bodies Agreement and the Europe Agreement, after the initial
6 months of an Exhibition, S2BN reimburses Premier for the monthly Sui fees, and
these are treated as Shared Costs.

3. Birmingham. The parties acknowledge and agree that the Exhibition proposed by
S2BN and JAM for presentation in Birmingham in the United Kingdom has been
approved by Premier, subject to and in accordance with the business plan and
other materials last presented to Premier for its review (provided that the
parties will nonetheless proceed with the presentation of such Exhibition only
after further evaluation and mutual written approval).

4. Operating Procedures. During the next sixty (60) days, the parties will in
good faith negotiate and attempt to agree upon (i) a comprehensive framework for
identifying and evaluating prospective cities, promoters, venues and market
dynamics in order to select new markets for the Exhibitions in the Exclusive
Territory under the Bodies Agreement, taking into consideration marketing,
public relations, sponsorship and outreach program potential and other factors;
(ii) a more effective operating structure that allows for more Premier
involvement and oversight, and to provide for greater process accountability and
integrity as previously discussed by the parties; and (iii) procedures and
protocol for all international shipping processes, decisions, procedures and
execution (including arranging for proper manifesting and customs declarations
and classifications).

5. Payment of Amounts Owed. Upon the execution hereof, JAM and/or S2BN will pay
to Premier the sum of $1,561,398.04 (the “AR Payment”). Without limiting
Premier’s existing right to a full and final settlement for each Exhibition, and
without impairing the parties audit rights under any of the subject agreements,
the parties acknowledge and agree that such amount represents all accounts
receivable obligations owed to Premier by S2BN as of March 12, 2009, exclusive
of the following (“Surviving Claims”): (i) reimburseable expenses, profit or
other Revenue participations

 

3



--------------------------------------------------------------------------------

and amounts that may have come due after such date (or may in the future), and
(ii) the “Disputed Amounts” (as defined in Premier’s letter to Michael Cohl,
dated March 12, 2009). The parties shall in good faith attempt to reconcile the
Disputed Amounts and other Surviving Claims within the next thirty (30) days.

6. Security Interest. During the next thirty (30) days, Premier will use
commercially reasonable efforts to make arrangements to grant to JAM and S2BN a
security interest in Premier’s license agreements pursuant to which it obtains
Specimens from Dr. Hong-Jin Sui, Dalian Medical University Plastination Co.,
Dalian Hoffen Bio Technique Company Limited, Hoffen Global Ltd. and Exhibit
Human Wonders Within (collectively, the “Sui Agreements”), which security
interest would be enforceable in the event that Premier liquidates its business
under Chapter 7 of Title 11 of the United States Code, so long as: (i) Premier
is able to amend the Sui Agreements to allow for assignment to JAM/S2BN and to
eliminate any provisions thereunder that may entitle Sui or such other licensors
to terminate any of the Sui Agreements in the event of Premier’s liquidation;
and (ii) Premier obtains any necessary consent or other approval required from
its credit line lender, future financiers and secured creditors in order to
grant such security interest, it being understood that such entities may require
that any such lien granted to JAM and/or S2BN must be subordinated to security
interests, pledges, mortgages and other security that Premier has already made
or granted or may make or grant to such entities.

7. Releases.

(a) S2BN and JAM, each individually and collectively, for itself, and each for
its respective parents, subsidiaries, affiliates, predecessors, successors and
assigns hereby waives, releases, and forever discharges: (i) Premier;
(ii) Premier’s parents, owners, subsidiaries, affiliates, predecessors,
successors, and assigns; and (iii) Premier’s past, present, and future officers,
directors, partners, members, employees, agents, and servants, from any and all
claims, duties, obligations, demands, actions, causes of action, debts, sums of
money, suits, contracts, agreements, promises, damages, and liabilities, of
whatever kind, nature, character, or description, whether in law or equity,
whether arising in tort, contract, or otherwise, whether known or unknown, and
whether anticipated or unanticipated, which S2BN and/or JAM or either their
respective parents, subsidiaries, affiliates, predecessors, successors and
assigns ever had or may now have against Premier or the entities listed in
7(a)(ii) or (iii) above (including, without limitation, any claims relating to
the sourcing or so-called “provenance” of the “Specimens” or human body organs
or parts used in the Exhibitions, whether such claims are based on breach of
contract, fraud or otherwise, and all causes of action described in Bill
Rudnick’s December 22, 2008 letter to Mr. Arnie Geller at Premier), provided,
however, that this release by S2BN and/or JAM shall not apply to any of the
Disputed Amounts or any of the other Surviving Claims.

(b) Upon Premier’s receipt of the AR Payment, Premier, for itself, and for its
parents, subsidiaries, affiliates, predecessors, successors and assigns hereby
waives, releases, and forever discharges: (i) S2BN and JAM; (ii) S2BN’s and
JAM’s parents, owners, subsidiaries, affiliates, predecessors, successors, and
assigns; and (iii) S2BN’s and JAM’s past, present, and future officers,
directors, partners, members, employees, agents, and servants, from any and all
claims, duties, obligations, demands, actions, causes of action, debts, sums of
money, suits, contracts, agreements, promises, damages, and liabilities, of
whatever kind, nature, character, or description, whether in law or equity,
whether arising in tort, contract, or otherwise, whether known or unknown, and
whether anticipated or unanticipated, which Premier or its parents,
subsidiaries, affiliates, predecessors, successors and assigns ever had or may
now have against S2BN and/or JAM or the entities listed in 7(b)(ii) or
(iii) above (including, without limitation, any claims described in Premier’s
letter dated March 12, 2009 to Mr. Michael Cohl).; provided, however, that

 

4



--------------------------------------------------------------------------------

this release by Premier shall not apply to any of the Disputed Amounts or any of
the other Surviving Claims.

(c) The mutual releases contained in this Paragraph 7 shall not pertain to or be
deemed to waive any claim brought by a party with respect to a breach of this
Amendment.

8. Severability. If any of the provisions of this Amendment shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Amendment, and this Amendment shall be construed as if such invalid,
illegal or unenforceable provision had never been included in this Amendment.
If, moreover, any one or more of the provisions contained in this Amendment
shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

9. No Third-Party Beneficiaries. None of the provisions of this Amendment shall
be for the benefit of or enforceable by any third parties, including, without
limitation, creditors of JAM, S2BN, or Premier.

10. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Amendment or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or of any covenant, agreement, term or condition. Any party to
this Amendment by an instrument in writing may, but shall be under no obligation
to, waive any of its rights or any conditions to its obligations hereunder, or
any duty, obligation or covenant of any other party to this Amendment, but no
waiver shall be effective unless in writing and signed by the party to this
Amendment making such waiver. No waiver shall affect or alter the remainder of
the terms of this Amendment but each and every covenant, agreement, term and
condition hereof shall continue in full force and effect with respect to any
other then existing or subsequent breach.

11. Ratification/Full Force and Effect. Except as expressly amended by this
Amendment, all other terms, conditions and provisions of the Bodies Agreement,
First Amendment and Europe Agreement are hereby ratified and confirmed and shall
continue in full force and effect.

12. Successors and Assigns. The terms and provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

13. Conflict or Inconsistency. In the event of any conflict or inconsistency
between the terms and provisions hereof and those of the Bodies Agreement, First
Amendment and/or Europe Agreement, the terms and provisions hereof shall govern
and control.

14. Relationship of the Parties. Each party shall perform its duties hereunder
as an independent contractor. Neither party shall be or be deemed to be, or hold
itself out as being, an agent of the other, and neither party shall be able to
bind the other to any agreement with any third party, nor represent to third
parties that they have the power to act as agent of the other, except as
required to perform its duties pursuant to the Bodies Agreement, First Amendment
and Europe Agreement, as amended hereby. Nothing herein shall be implied to mean
that the parties are agent, partner or joint venturer of the other party.

 

5



--------------------------------------------------------------------------------

15. Attorneys’ Fees; Late Payment. (a) In the event a party hereto commences a
legal proceeding (including any alternative dispute resolution) to enforce any
of the terms of this Amendment, in addition to any awards and or damages awarded
to such party, the prevailing party shall have the right to recover reasonable
attorneys’ fees and costs from the other party.

(b) In the event that any party to this Amendment fails to pay another party any
amounts due hereunder, or under the Bodies Agreement, First Amendment or Europe
Agreement, the party entitled to payment shall be entitled to impose, and the
defaulting party shall be liable for and pay interest charges on such delinquent
amount at per annum rate of eight and a half (8 1/2%) percent (or the maximum
rate legally permissible, if less), commencing with such date and ending upon
the payment of such delinquent and accrued interest.

16. Confidentiality. The terms of this Agreement shall be kept confidential
provided that the terms may be disclosed in confidence to employees of the
parties, accountants, and counsel as appropriate. The foregoing notwithstanding,
no party shall be liable for any disclosure which is otherwise in violation of
this provision solely to the extent that such information: (i) is or
subsequently becomes publicly known or available without breach of any
obligation of confidentiality owed by any party; (ii) is disclosed by a party or
its counsel of record in accordance with any law or judicial or other
governmental order; or (iii) is required in connection with an acquisition or
other financial review or due diligence.

17. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same document. Signature by facsimile or pdf is hereby
authorized.

18. Signing Authority. The individual signing on behalf of Premier, S2BN and JAM
each represents and warrants to the parties to this Amendment that he/she has
full authority and right to execute this Amendment on behalf of such entity.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

PREMIER EXHIBITIONS, INC. By:   /s/ Christopher J. Davino   Name: Christopher J.
Davino   Title: Interim President and CEO S2BN ENTERTAINMENT CORPORATION, F/K/A
SOON TO BE NAMED CORPORATION By:   /s/ Marc Stollman   Name: Marc Stollman  
Title: SVP, Legal Business Affairs JAM EXHIBITIONS, LLC By:   /s/ Arny Granat  
Name: Arny Granat   Title: President

 

6